 



EXHIBIT 10.8
WEBSIDESTORY, INC.
2006 EMPLOYMENT COMMENCEMENT EQUITY INCENTIVE AWARD PLAN
ARTICLE 1
PURPOSE
     The purpose of the WebSideStory, Inc. 2006 Employment Commencement Equity
Incentive Award Plan (the “Plan”) is to promote the success and enhance the
value of WebSideStory, Inc. (the “Company”) by linking the personal interests of
Eligible Individuals to those of the Company’s stockholders and by providing an
incentive to Eligible Individuals for performance to generate returns to the
Company’s stockholders. The Plan is also intended to provide flexibility to the
Company in its ability to motivate, attract, and retain the services of Eligible
Individuals upon whose judgment, interest, and special effort the successful
conduct of the Company’s operation largely depends. All Awards granted under the
Plan are intended to constitute “employment inducement awards” within the
meaning of NASD Rule 4350(i)(1)(A)(iv). Awards under the Plan may only be made
in compliance with such rule and other requirements as may be imposed by The
Nasdaq Stock Market in connection with employment inducement awards.
ARTICLE 2
DEFINITIONS AND CONSTRUCTION
     Wherever the following terms are used in the Plan they will have the
meanings given below, unless the context clearly indicates otherwise. The
singular pronoun includes the plural where the context so indicates.
     2.1 “Award” means an Option, a Restricted Stock award, a Stock Appreciation
Right award, a Dividend Equivalents award, a Stock Payment award, a Restricted
Stock Unit award or an Other Stock-Based Award granted to a Participant pursuant
to the Plan.
     2.2 “Award Agreement” means any written or electronic agreement, contract,
or other instrument or document evidencing an Award.
     2.3 “Board” means the board of directors of the Company.
     2.4 “Change in Control” means and includes each of the following:
          (a) A transaction or series of transactions (other than an offering of
Stock to the general public through a registration statement filed with the
Securities and Exchange Commission) whereby any “person” or related “group” of
“persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange
Act) (other than the Company, any of its subsidiaries, an employee benefit plan
maintained by the Company or any of its subsidiaries or a “person” that, prior
to such transaction, directly or indirectly controls, is controlled by, or is
under common control with, the Company) directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Company

 



--------------------------------------------------------------------------------



 



possessing more than 50% of the total combined voting power of the Company’s
securities outstanding immediately after such acquisition; or
          (b) During any period of two consecutive years, individuals who, at
the beginning of such period, constitute the Board together with any new
director(s) (other than a director designated by a person who shall have entered
into an agreement with the Company to effect a transaction described in
Section 2.4(a) or Section 2.4(c)) whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the two year period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; or
          (c) The consummation by the Company (whether directly involving the
Company or indirectly involving the Company through one or more intermediaries)
of (x) a merger, consolidation, reorganization, or business combination or (y) a
sale or other disposition of all or substantially all of the Company’s assets or
(z) the acquisition of assets or stock of another entity, in each case other
than a transaction:
               (i) Which results in the Company’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company’s assets or otherwise succeeds to the business of the Company (the
Company or such person, the “Successor Entity”)) directly or indirectly, at
least a majority of the combined voting power of the Successor Entity’s
outstanding voting securities immediately after the transaction, and
               (ii) After which no person or group beneficially owns voting
securities representing 50% or more of the combined voting power of the
Successor Entity; provided, however, that no person or group will be treated for
purposes of this Section 2.4(c)(ii) as beneficially owning 50% or more of
combined voting power of the Successor Entity solely as a result of the voting
power held in the Company prior to the consummation of the transaction; or
          (d) The Company’s stockholders approve a liquidation or dissolution of
the Company.
The Committee will have full and final authority, which will be exercised in its
discretion, to determine conclusively whether a Change in Control of the Company
has occurred pursuant to the above definition, and the date of the occurrence of
such Change in Control and any incidental matters relating thereto.
     2.5 “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations issued thereunder.
     2.6 “Committee” means the Board or a committee of the Board described in
Article 12.
     2.7 “Consultant” means any consultant or adviser if:

2



--------------------------------------------------------------------------------



 



          (a) The consultant or adviser renders bona fide services to the
Company or any Subsidiary;
          (b) The services rendered by the consultant or adviser are not in
connection with the offer or sale of securities in a capital-raising transaction
and do not directly or indirectly promote or maintain a market for the Company’s
securities; and
          (c) The consultant or adviser is a natural person who has contracted
directly with the Company or any Subsidiary to render such services.
     2.8 “Disability” means a permanent and total disability within the meaning
of Section 22(e)(3) of the Code, as it may be amended from time to time.
     2.9 “Dividend Equivalents” means a right granted to a Participant pursuant
to Article 8 to receive the equivalent value (in cash or Stock) of dividends
that otherwise would have been paid on Stock which is subject to an Award.
     2.10 “Effective Date” has the meaning set forth in Section 13.1.
     2.11 “Eligible Individual” means any Employee who has not previously been
an Employee or member of the Board of the Company or an Employee or member of
the board of directors of any Subsidiary, or following a bona fide period of
non-employment by the Company or a Subsidiary, if he or she is granted an Award
in connection with his or her commencement of employment with the Company or a
Subsidiary and such grant is an inducement material to his or her entering into
employment with the Company or a Subsidiary. The Committee may, in its
discretion, adopt procedures from time to time to ensure that an Employee is
eligible to participate in the Plan prior to the granting of any Awards to such
Employee under the Plan.
     2.12 “Employee” means any officer or other employee (as defined in
accordance with Section 3401(c) of the Code) of the Company or any Subsidiary.
     2.13 “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.
     2.14 “Fair Market Value” means, as of any date, the value of Stock
determined as follows:
          (a) If the Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
will be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system for the last market trading
day prior to the date of determination, as reported in The Wall Street Journal
or such other source that the Committee deems reliable;
          (b) If the Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value will be the mean of
the closing bid and asked prices for the Stock on the date prior to the date of
determination as reported in The Wall Street Journal or such other source as the
Committee deems reliable; or

3



--------------------------------------------------------------------------------



 



          (c) In the absence of an established market for the Stock, the Fair
Market Value thereof will be determined in good faith by the Committee.
     2.15 “Independent Director” means a member of the Board who is not an
Employee of the Company and who qualifies as “independent” within the meaning of
NASD Rule 4200(a)(14), if the Company’s securities are traded on the Nasdaq
National Market, or the requirements of any other established stock exchange on
which the Company’s securities are traded, as such rules or requirements may be
amended from time to time.
     2.16 “NASD” means the National Association of Securities Dealers, Inc.
     2.17 “Non-Qualified Stock Option” means an Option that is not intended to
be or otherwise does not qualify as an incentive stock option under Section 422
of the Code.
     2.18 “Option” means a right granted to a Participant pursuant to Article 5
of the Plan to purchase a specified number of shares of Stock at a specified
price during specified time periods.
     2.19 “Other Stock-Based Award” means an Award granted or denominated in
Stock or units of Stock pursuant to Section 8.4 of the Plan.
     2.20 “Participant” means any Eligible Individual who has been granted an
Award pursuant to the Plan.
     2.21 “Plan” means this WebSideStory, Inc. 2006 Employment Commencement
Equity Incentive Award Plan, as it may be amended from time to time.
     2.22 “Restricted Stock” means Stock awarded to a Participant pursuant to
Article 6 that is subject to certain restrictions and may be subject to risk of
forfeiture or repurchase.
     2.23 “Restricted Stock Unit” means an Award granted pursuant to
Section 8.3.
     2.24 “Securities Act” means the Securities Act of 1933, as amended.
     2.25 “Stock” means the common stock of the Company, par value $0.001 per
share, and such other securities of the Company that may be substituted for
Stock pursuant to Article 11.
     2.26 “Stock Appreciation Right” or “SAR” means a right granted pursuant to
Article 7 to receive a payment equal to the excess of the Fair Market Value of a
specified number of shares of Stock on the date the SAR is exercised over the
Fair Market Value of such number of shares of Stock on the date the SAR was
granted as set forth in the applicable Award Agreement.
     2.27 “Stock Payment” means (a) a payment in the form of shares of Stock, or
(b) an option or other right to purchase shares of Stock, as part of any bonus,
deferred compensation or other arrangement, made in lieu of all or any portion
of the compensation, granted pursuant to Article 8.
     2.28 “Subsidiary” means any “subsidiary corporation” as defined in Section
424(f) of the Code and any applicable regulations promulgated thereunder of the
Company or any other

4



--------------------------------------------------------------------------------



 



entity of which a majority of the outstanding voting stock or voting power is
beneficially owned directly or indirectly by the Company.
ARTICLE 3
SHARES SUBJECT TO THE PLAN
     3.1 Number of Shares.
          (a) Subject to Article 11 and Section 3.1(b), the aggregate number of
shares of Stock which may be issued or transferred pursuant to Awards under the
Plan will be 500,000 shares.
          (b) To the extent that an Award terminates, expires, or lapses for any
reason, any shares of Stock subject to the Award will again be available for the
grant of an Award pursuant to the Plan. Additionally, any shares of Stock
tendered or withheld to satisfy the grant or exercise price or tax withholding
obligation pursuant to any Award will again be available for the grant of an
Award pursuant to the Plan. If shares of Stock issued pursuant to Awards are
repurchased by the Company at no less than their original purchase price, such
shares of Stock shall become available for future grant under the Plan. To the
extent permitted by applicable law or any exchange rule, shares of Stock issued
in assumption of, or in substitution for, any outstanding awards of any entity
acquired in any form of combination by the Company or any Subsidiary will not be
counted against shares of Stock available for grant pursuant to this Plan.
     3.2 Stock Distributed. Any Stock distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Stock, treasury Stock
or Stock purchased on the open market.
ARTICLE 4
ELIGIBILITY AND PARTICIPATION
     4.1 Eligibility.
          (a) General. Only Eligible Individuals are eligible to participate in
this Plan, as determined by the Committee.
          (b) Foreign Participants. In order to assure the viability of Awards
granted to Participants employed in foreign countries, the Committee may provide
for such special terms as it may consider necessary or appropriate to
accommodate differences in local law, tax policy, or custom. Moreover, the
Committee may approve such supplements to, or amendments, restatements, or
alternative versions of, the Plan as it may consider necessary or appropriate
for such purposes without thereby affecting the terms of the Plan as in effect
for any other purpose; provided, however, that no such supplements, amendments,
restatements, or alternative versions will increase the share limitation
contained in Section 3.1 of the Plan.
     4.2 Participation. Subject to the provisions of the Plan, the Committee
may, from time to time, select from among all Eligible Individuals, those to
whom Awards will be granted and will determine the nature and amount of each
Award. No individual will have any right to

5



--------------------------------------------------------------------------------



 



be granted an Award pursuant to this Plan.
ARTICLE 5
STOCK OPTIONS
     5.1 General. The Committee is authorized to grant Options to Participants
on the following terms and conditions:
          (a) Exercise Price. The exercise price per share of Stock subject to
an Option will be determined by the Committee and set forth in the Award
Agreement; provided that the exercise price for any Option will not be less than
par value of a share of Stock on the date of grant.
          (b) Time and Conditions of Exercise. The Committee will determine the
time or times at which an Option may be exercised in whole or in part; provided
that the term of any Option granted under the Plan will not exceed ten years.
The Committee will also determine the performance or other conditions, if any,
that must be satisfied before all or part of an Option may be exercised.
          (c) Payment. The Committee will determine the methods by which the
exercise price of an Option may be paid, the form of payment, including, without
limitation, cash, promissory note bearing interest at no less than such rate as
will then preclude the imputation of interest under the Code, shares of Stock
held for such period of time as may be required by the Committee in order to
avoid adverse accounting consequences and having a Fair Market Value on the date
of delivery equal to the aggregate exercise price of the Option or exercised
portion thereof, or other property acceptable to the Committee (including
through the delivery of a notice that the Participant has placed a market sell
order with a broker with respect to shares of Stock then issuable upon exercise
of the Option, and that the broker has been directed to pay a sufficient portion
of the net proceeds of the sale to the Company in satisfaction of the Option
exercise price; provided that payment of such proceeds is then made to the
Company upon settlement of such sale), and the methods by which shares of Stock
will be delivered or deemed to be delivered to Participants. Notwithstanding any
other provision of the Plan to the contrary, no Participant who is a member of
the Board or an “executive officer” of the Company within the meaning of Section
13(k) of the Exchange Act will be permitted to pay the exercise price of an
Option in any method which would violate Section 13(k) of the Exchange Act.
          (d) Evidence of Grant. All Options will be evidenced by a written or
electronic Award Agreement between the Company and the Participant. The Award
Agreement will include such additional provisions as may be specified by the
Committee.
          (e) Non-Qualified Stock Options. All Options granted under the Plan
shall be Non-Qualified Stock Options.
     5.2 Substitution of Stock Appreciation Rights. The Committee may provide in
the Award Agreement evidencing the grant of an Option that the Committee, in its
sole discretion, will have to right to substitute a Stock Appreciation Right for
such Option at any time prior to or upon exercise of such Option, subject to the
provisions of Section 7.2 hereof; provided that such

6



--------------------------------------------------------------------------------



 



Stock Appreciation Right will be exercisable for the same number of shares of
Stock for which such substituted Option would have been exercisable.
     5.3 Paperless Exercise. In the event that the Company establishes, for
itself or using the services of a third party, an automated system for the
exercise of Options, such as a system using an internet website or interactive
voice response, then the paperless exercise of Options by a Participant may be
permitted through the use of such an automated system.
ARTICLE 6
RESTRICTED STOCK AWARDS
     6.1 Grant of Restricted Stock. The Committee is authorized to make Awards
of Restricted Stock to any Participant selected by the Committee in such amounts
and subject to such terms and conditions as determined by the Committee. All
Awards of Restricted Stock will be evidenced by a written Restricted Stock Award
Agreement.
     6.2 Issuance and Restrictions. Restricted Stock will be subject to such
repurchase restrictions, forfeiture restrictions, restrictions on
transferability and other restrictions as the Committee may impose (including,
without limitation, limitations on the right to vote Restricted Stock or the
right to receive dividends on the Restricted Stock). These restrictions may
lapse separately or in combination at such times, pursuant to such
circumstances, in such installments, or otherwise, as the Committee determines
at the time of the grant of the Award or thereafter.
     6.3 Forfeiture. Except as otherwise determined by the Committee at the time
of the grant of the Award or thereafter, upon termination of employment or
service during the applicable restriction period, Restricted Stock that is at
that time subject to restrictions will be forfeited or subject to repurchase by
the Company under such terms as the Committee shall determine; provided,
however, that, the Committee may (a) provide in any Restricted Stock Award
Agreement that restrictions or forfeiture conditions relating to Restricted
Stock will be waived in whole or in part in the event of terminations resulting
from specified causes, and (b) in other cases waive in whole or in part
restrictions or forfeiture conditions relating to Restricted Stock.
     6.4 Certificates for Restricted Stock. Restricted Stock granted pursuant to
the Plan may be evidenced in such manner as the Committee shall determine. If
certificates representing shares of Restricted Stock are registered in the name
of the Participant, certificates must bear an appropriate legend referring to
the terms, conditions, and restrictions applicable to such Restricted Stock, and
the Company may, at its discretion, retain physical possession of the
certificate until such time as all applicable restrictions lapse.
ARTICLE 7
STOCK APPRECIATION RIGHTS
     7.1 Grant of Stock Appreciation Rights. A Stock Appreciation Right may be
granted to any Participant selected by the Committee. A Stock Appreciation Right
may be granted (a) in connection and simultaneously with the grant of an Option,
(b) with respect to a previously granted Option, or (c) independent of an
Option. A Stock Appreciation Right will be subject to

7



--------------------------------------------------------------------------------



 



such terms and conditions not inconsistent with the Plan as the Committee shall
impose and will be evidenced by an Award Agreement.
     7.2 Coupled Stock Appreciation Rights.
          (a) A Coupled Stock Appreciation Right (“CSAR”) will be related to a
particular Option and will be exercisable only when and to the extent the
related Option is exercisable.
          (b) A CSAR may be granted to a Participant for no more than the number
of shares subject to the simultaneously or previously granted Option to which it
is coupled.
          (c) A CSAR will entitle the Participant (or other person entitled to
exercise the Option pursuant to the Plan) to surrender to the Company the
unexercised portion of the Option to which the CSAR relates (to the extent then
exercisable pursuant to its terms) and to receive from the Company in exchange
therefor an amount determined by multiplying the difference obtained by
subtracting the Option exercise price from the Fair Market Value of a share of
Stock on the date of exercise of the CSAR by the number of shares of Stock with
respect to which the CSAR will have been exercised, subject to any limitations
the Committee may impose.
     7.3 Independent Stock Appreciation Rights.
          (a) An Independent Stock Appreciation Right (“ISAR”) will be unrelated
to any Option and will have a term set by the Committee. An ISAR will be
exercisable in such installments as the Committee may determine. An ISAR will
cover such number of shares of Stock as the Committee may determine. The
exercise price per share of Stock subject to each ISAR will be set by the
Committee; provided, however, that the Committee, in its sole and absolute
discretion, may provide that the ISAR may be exercised subsequent to a
termination of employment or service, as applicable, or following a Change in
Control of the Company, or because of the Participant’s retirement, death or
disability, or otherwise.
          (b) An ISAR will entitle the Participant (or other person entitled to
exercise the ISAR pursuant to the Plan) to exercise all or a specified portion
of the ISAR (to the extent then exercisable pursuant to its terms) and to
receive from the Company an amount determined by multiplying the difference
obtained by subtracting the exercise price per share of the ISAR from the Fair
Market Value of a share of Stock on the date of exercise of the ISAR by the
number of shares of Stock with respect to which the ISAR will have been
exercised, subject to any limitations the Committee may impose.

8



--------------------------------------------------------------------------------



 



     7.4 Payment and Limitations on Exercise. Payment of the amounts determined
under Sections 7.2(c) and 7.3(b) above will be in cash, in Stock (based on its
Fair Market Value as of the date the Stock Appreciation Right is exercised) or a
combination of both, as determined by the Committee.
ARTICLE 8
OTHER TYPES OF AWARDS
     8.1 Dividend Equivalents. Any Participant selected by the Committee may be
granted Dividend Equivalents based on the dividends declared on the shares of
Stock that are subject to any Award, to be credited as of dividend payment
dates, during the period between the date the Award is granted and the date the
Award is exercised, vests or expires, as determined by the Committee. Such
Dividend Equivalents will be converted to cash or additional shares of Stock by
such formula and at such time and subject to such limitations as may be
determined by the Committee.
     8.2 Stock Payments. Any Participant selected by the Committee may receive
Stock Payments in the manner determined from time to time by the Committee. The
number of shares will be determined by the Committee and may be based upon
specific performance criteria determined appropriate by the Committee,
determined on the date such Stock Payment is made or on any date thereafter.
     8.3 Restricted Stock Units. The Committee is authorized to make Awards of
Restricted Stock Units to any Participant selected by the Committee in such
amounts and subject to such terms and conditions as determined by the Committee.
At the time of grant, the Committee will specify the date or dates on which the
Restricted Stock Units will become fully vested and nonforfeitable, and may
specify such conditions to vesting as it deems appropriate. At the time of
grant, the Committee will specify the maturity date applicable to each grant of
Restricted Stock Units which will be no earlier than the vesting date or dates
of the Award and may be determined at the election of the grantee. On the
maturity date, the Company will transfer to the Participant one unrestricted,
fully transferable share of Stock for each Restricted Stock Unit scheduled to be
paid out on such date and not previously forfeited. The Committee will specify
the purchase price, if any, to be paid by the grantee to the Company for such
shares of Stock.
     8.4 Other Stock-Based Awards. Any Participant selected by the Committee may
be granted one or more Awards that provide Participants with shares of Stock or
the right to purchase shares of Stock or that have a value derived from the
value of, or an exercise or conversion privilege at a price related to, or that
are otherwise payable in shares of Stock and which may be linked to any one or
more specific performance criteria determined appropriate by the Committee, in
each case on a specified date or dates or over any period or periods determined
by the Committee.
     8.5 Term. Except as otherwise provided herein, the term of any Award of
Dividend Equivalents, Stock Payments, Restricted Stock Units or Other
Stock-Based Awards will be set by the Committee in its discretion.

9



--------------------------------------------------------------------------------



 



     8.6 Exercise or Purchase Price. The Committee may establish the exercise or
purchase price, if any, of any Award of Stock Payments, Restricted Stock Units
or Other Stock-Based Awards; provided, however, that such price will not be less
than the par value of a share of Stock on the date of grant, unless otherwise
permitted by applicable state law.
     8.7 Form of Payment. Payments with respect to any Awards granted under this
Article 8 will be made in cash, in Stock or a combination of both, as determined
by the Committee.
     8.8 Award Agreement. All Awards under this Article 8 will be subject to
such additional terms and conditions as determined by the Committee and will be
evidenced by a written Award Agreement.
ARTICLE 9
COMPLIANCE WITH SECTION 409A OF THE CODE
     9.1 Awards Subject to Code Section 409A. Any Award that constitutes, or
provides for, a deferral of compensation subject to Section 409A of the Code (a
“Section 409A Award”) shall satisfy the requirements of Section 409A of the Code
and this Article 9, to the extent applicable. The Award Agreement with respect
to a Section 409A Award shall incorporate the terms and conditions required by
Section 409A of the Code and this Article 9.
     9.2 Distributions under a Section 409A Award.
          (a) Subject to subsection (b), any shares of Stock or other property
or amounts to be paid or distributed upon the grant, issuance, vesting, exercise
or payment of a Section 409A Award shall be distributed in accordance with the
requirements of Section 409A(a)(2) of the Code, and shall not be distributed
earlier than:
               (i) the Participant’s separation from service, as determined by
the Secretary of the Treasury;
               (ii) the date the Participant becomes disabled, as determined by
the Secretary of the Treasury;
               (iii) the Participant’s death;
               (iv) a specified time (or pursuant to a fixed schedule) specified
under the Award Agreement at the date of the deferral compensation;
               (v) to the extent provided by the Secretary of the Treasury, a
change in the ownership or effective control of the Company or a parent or
Subsidiary, or in the ownership of a substantial portion of the assets of the
Company or a parent or Subsidiary; or
               (vi) the occurrence of an unforeseeable emergency with respect to
the Participant, as determined by the Secretary of the Treasury.

10



--------------------------------------------------------------------------------



 



          (b) In the case of a Participant who is a “specified employee,” the
requirement of paragraph (a)(i) shall be met only if the distributions with
respect to the Section 409A Award may not be made before the date which is six
months after the Participant’s separation from service (or, if earlier, the date
of the Participant’s death). For purposes of this subsection (b), a Participant
shall be a “specified employee” if such Participant is a key employee (as
defined in Section 416(i) of the Code without regard to paragraph (5) thereof)
of a corporation any stock of which is publicly traded on an established
securities market or otherwise, as determined under Section 409A(a)(2)(B)(i) of
the Code and the Treasury Regulations thereunder.
          (c) The requirement of paragraph (a)(vi) shall be met only if, as
determined under Treasury Regulations under Section 409A(a)(2)(B)(ii) of the
Code, the amounts distributed with respect to the unforeseeable emergency do not
exceed the amounts necessary to satisfy such unforeseeable emergency plus
amounts necessary to pay taxes reasonably anticipated as a result of the
distribution, after taking into account the extent to which such unforeseeable
emergency is or may be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the Participant’s assets (to the
extent the liquidation of such assets would not itself cause severe financial
hardship).
          (d) For purposes of this Section, the terms specified therein shall
have the respective meanings ascribed thereto under Section 409A of the Code and
the Treasury Regulations thereunder.
     9.3 Prohibition on Acceleration of Benefits. The time or schedule of any
distribution or payment of any shares of Stock or other property or amounts
under a Section 409A Award shall not be accelerated, except as otherwise
permitted under Section 409A(a)(3) of the Code and the Treasury Regulations
thereunder.
     9.4 Elections under Section 409A Awards.
          (a) Any deferral election provided under or with respect to an Award
to any Eligible Individual, or to a Participant holding a Section 409A Award,
shall satisfy the requirements of Section 409A(a)(4)(B) of the Code, to the
extent applicable, and, except as otherwise permitted under paragraph (i) or
(ii) below, any such deferral election with respect to compensation for services
performed during a taxable year shall be made not later than the close of the
preceding taxable year, or at such other time as provided in the Treasury
Regulations.
               (i) In the case of the first year in which an Eligible
Individual, or a Participant holding a Section 409A Award, becomes eligible to
participate in the Plan, any such deferral election may be made with respect to
services to be performed subsequent to the election within thirty days after the
date the Eligible Individual, or the Participant holding a Section 409A Award,
becomes eligible to participate in the Plan, as provided under
Section 409A(a)(4)(B)(ii) of the Code.
               (ii) In the case of any performance-based compensation based on
services performed by an Eligible Individual, or the Participant holding a
Section 409A Award, over a period of at least twelve months, any such deferral
election may be made no later than six months before the end of the period, as
provided under Section 409A(a)(4)(B)(iii) of the Code.

11



--------------------------------------------------------------------------------



 



          (b) In the event that a Section 409A Award permits, under a subsequent
election by the Participant holding such Section 409A Award, a delay in a
distribution or payment of any shares of Stock or other property or amounts
under such Section 409A Award, or a change in the form of distribution or
payment, such subsequent election shall satisfy the requirements of Section
409A(a)(4)(C) of the Code, and:
               (i) such subsequent election may not take effect until at least
twelve months after the date on which the election is made,
               (ii) in the case such subsequent election relates to a
distribution or payment not described in Section 9.2(a)(ii), (iii) or (vi), the
first payment with respect to such election may be deferred for a period of not
less than five years from the date such distribution or payment otherwise would
have been made, and
               (iii) in the case such subsequent election relates to a
distribution or payment described in Section 9.2(a)(iv), such election may not
be made less than twelve months prior to the date of the first scheduled
distribution or payment under Section 9.2(a)(iv).
     9.5 Compliance in Form and Operation. A Section 409A Award, and any
election under or with respect to such Section 409A Award, shall comply in form
and operation with the requirements of Section 409A of the Code and the Treasury
Regulations thereunder.
ARTICLE 10
PROVISIONS APPLICABLE TO AWARDS
     10.1 Stand-Alone and Tandem Awards. Awards granted pursuant to the Plan
may, in the discretion of the Committee, be granted either alone, in addition
to, or in tandem with, any other Award granted pursuant to the Plan. Awards
granted in addition to or in tandem with other Awards may be granted either at
the same time as or at a different time from the grant of such other Awards.
     10.2 Award Agreement. Awards under the Plan will be evidenced by Award
Agreements that set forth the terms, conditions and limitations for each Award
which may include the term of an Award, the provisions applicable in the event
the Participant’s employment or service terminates, and the Company’s authority
to unilaterally or bilaterally amend, modify, suspend, cancel or rescind an
Award.
     10.3 Limits on Transfer. No right or interest of a Participant in any Award
may be pledged, encumbered, or hypothecated to or in favor of any party other
than the Company or a Subsidiary, or will be subject to any lien, obligation, or
liability of such Participant to any other party other than the Company or a
Subsidiary. Except as otherwise provided by the Committee, no Award will be
assigned, transferred, or otherwise disposed of by a Participant other than by
will or the laws of descent and distribution. The Committee by express provision
in the Award or an amendment thereto may permit an Award to be transferred to,
exercised by and paid to certain persons or entities related to the Participant,
including but not limited to members of the Participant’s family, charitable
institutions, or trusts or other entities whose beneficiaries or beneficial
owners are members of the Participant’s family and/or charitable institutions,
or to such other persons or entities as may be expressly approved by the
Committee, pursuant to such

12



--------------------------------------------------------------------------------



 



conditions and procedures as the Committee may establish. Any permitted transfer
will be subject to the condition that the Committee receive evidence
satisfactory to it that the transfer is being made for estate and/or tax
planning purposes (or to a “blind trust” in connection with the Participant’s
termination of employment or service with the Company or a Subsidiary to assume
a position with a governmental, charitable, educational or similar non-profit
institution) and on a basis consistent with the Company’s lawful issue of
securities.
     10.4 Beneficiaries. Notwithstanding Section 10.3, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and any Award Agreement
applicable to the Participant, except to the extent the Plan and Award Agreement
otherwise provide, and to any additional restrictions deemed necessary or
appropriate by the Committee. If the Participant is married and resides in a
community property state, a designation of a person other than the Participant’s
spouse as his or her beneficiary with respect to more than 50% of the
Participant’s interest in the Award will not be effective without the prior
written consent of the Participant’s spouse. If no beneficiary has been
designated or survives the Participant, payment will be made to the person
entitled thereto pursuant to the Participant’s will or the laws of descent and
distribution. Subject to the foregoing, a beneficiary designation may be changed
or revoked by a Participant at any time provided the change or revocation is
filed with the Committee.
     10.5 Stock Certificates; Book Entry Procedures.
          (a) Notwithstanding anything herein to the contrary, the Company will
not be required to issue or deliver any certificates evidencing shares of Stock
pursuant to the exercise of any Award, unless and until the Board has
determined, with advice of counsel, that the issuance and delivery of such
certificates is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the shares of Stock are listed or traded. All Stock certificates delivered
pursuant to the Plan are subject to any stop-transfer orders and other
restrictions as the Committee deems necessary or advisable to comply with
federal, state, or foreign jurisdiction, securities or other laws, rules and
regulations and the rules of any national securities exchange or automated
quotation system on which the Stock is listed, quoted, or traded. The Committee
may place legends on any Stock certificate to reference restrictions applicable
to the Stock. In addition to the terms and conditions provided herein, the Board
may require that a Participant make such reasonable covenants, agreements, and
representations as the Board, in its discretion, deems advisable in order to
comply with any such laws, regulations, or requirements. The Committee will have
the right to require any Participant to comply with any timing or other
restrictions with respect to the settlement or exercise of any Award, including
a window-period limitation, as may be imposed in the discretion of the
Committee.
          (b) Notwithstanding any other provision of the Plan, unless otherwise
determined by the Committee or required by any applicable law, rule or
regulation, the Company will not deliver to any Participant certificates
evidencing shares of Stock issued in connection with any Award and instead such
shares of Stock will be recorded in the books of the Company (or, as applicable,
its transfer agent or stock plan administrator).

13



--------------------------------------------------------------------------------



 



ARTICLE 11
CHANGES IN CAPITAL STRUCTURE
     11.1 Adjustments.
          (a) In the event of any stock dividend, stock split, combination or
exchange of shares, merger, consolidation, spin-off, recapitalization or other
distribution (other than normal cash dividends) of Company assets to
stockholders, or any other change affecting the shares of Stock or the share
price of the Stock, the Committee will make such proportionate adjustments, if
any, as the Committee in its discretion may deem appropriate to reflect such
change with respect to (i) the aggregate number and type of shares that may be
issued under the Plan (including, but not limited to, adjustments of the
limitation in Section 3.1); (ii) the terms and conditions of any outstanding
Awards (including, without limitation, any applicable performance targets or
criteria with respect thereto); and (iii) the grant or exercise price per share
for any outstanding Awards under the Plan.
          (b) In the event of any transaction or event described in
Section 11.1(a) or any unusual or nonrecurring transactions or events affecting
the Company, any affiliate of the Company, or the financial statements of the
Company or any affiliate (including without limitation any Change in Control),
or of changes in applicable laws, regulations or accounting principles, the
Committee, in its sole discretion and on such terms and conditions as it deems
appropriate, either by the terms of the Award or by action taken prior to the
occurrence of such transaction or event and either automatically or upon the
Participant’s request, is hereby authorized to take any one or more of the
following actions whenever the Committee determines that such action is
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or with respect
to any Award under the Plan, to facilitate such transactions or events or to
give effect to such changes in laws, regulations or principles:
               (i) To provide for either (A) termination of any such Award in
exchange for an amount of cash and/or other property, if any, equal to the
amount that would have been attained upon the exercise of such Award or
realization of the Participant’s rights (and, for the avoidance of doubt, if as
of the date of the occurrence of the transaction or event described in this
Section 11.1(b), the Committee determines in good faith that no amount would
have been attained upon the exercise of such Award or realization of the
Participant’s rights, then such Award may be terminated by the Company without
payment) or (B) the replacement of such Award with other rights or property
selected by the Committee in its sole discretion;
               (ii) To provide that such Award be assumed by the successor or
survivor corporation, or a parent or subsidiary thereof, or will be substituted
for by similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices; and
               (iii) To make adjustments in the number and type of shares of
Stock (or other securities or property) subject to outstanding Awards, and in
the number and kind of outstanding Restricted Stock and/or in the terms and
conditions of (including the grant or

14



--------------------------------------------------------------------------------



 



exercise price), and the criteria included in, outstanding options, rights and
awards and options, rights and awards which may be granted in the future.
     11.2 Acceleration Upon Change in Control. Notwithstanding Section 11.1, if
a Change in Control occurs and a Participant’s Awards are not converted,
assumed, or replaced by a successor entity or its parent or Subsidiary, then
immediately prior to the Change in Control such Awards will become fully
exercisable and all forfeiture restrictions on such Awards will lapse. Upon, or
in anticipation of, a Change in Control, the Committee may cause any and all
Awards outstanding under this Plan to terminate at a specific time in the
future, including but not limited to the date of such Change in Control, and
will give each Participant the right to exercise such Awards during a period of
time as the Committee, in its sole and absolute discretion, shall determine. The
Committee will have sole discretion to determine whether an Award has been
converted, assumed or replaced by the surviving or successor entity or its
parent or Subsidiary in connection with a Change in Control.
     11.3 Outstanding Awards – Certain Mergers. Subject to any required action
by the stockholders of the Company, in the event that the Company is the
surviving corporation in any merger or consolidation (except a merger or
consolidation as a result of which the holders of shares of Stock receive
securities of another corporation), each Award outstanding on the date of such
merger or consolidation will pertain to and apply to the securities that a
holder of the number of shares of Stock subject to such Award would have
received in such merger or consolidation.
     11.4 Outstanding Awards – Other Changes. In the event of any other change
in the capitalization of the Company or corporate change other than those
specifically referred to in this Article 11, the Committee may, in its absolute
discretion, make such adjustments in the number and kind of shares or other
securities subject to Awards outstanding on the date on which such change occurs
and in the per share grant or exercise price of each Award as the Committee may
consider appropriate to prevent dilution or enlargement of rights.
     11.5 No Other Rights. Except as expressly provided in the Plan, no
Participant will have any rights by reason of any subdivision or consolidation
of shares of stock of any class, the payment of any dividend, any increase or
decrease in the number of shares of stock of any class or any dissolution,
liquidation, merger, or consolidation of the Company or any other corporation.
Except as expressly provided in the Plan or pursuant to action of the Committee
under the Plan, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, will affect, and no
adjustment by reason thereof will be made with respect to, the number of shares
of Stock subject to an Award or the grant or exercise price of any Award.
ARTICLE 12
ADMINISTRATION
     12.1 Committee. The Plan will be administered by a Committee or Committees
of two or more Independent Directors, and the term “Committee” will apply to any
person or persons to whom such authority has been delegated. As of the Effective
Date, the Plan will be administered by the Compensation Committee of the Board.
The Board may abolish the Committee at any time and re-vest in the Board the
administration of the Plan and thereafter for purposes of the

15



--------------------------------------------------------------------------------



 



Plan the term “Committee” as used in this Plan will be deemed to refer to the
Board; provided, however, that any action taken by the Board in connection with
the administration of the Plan shall not be deemed approved by the Board unless
such action is approved by a majority of the Independent Directors. Appointment
of Committee members will be effective upon acceptance of appointment. Committee
members may resign at any time by delivering written notice to the Board.
Vacancies in the Committee may only be filled by the Board. To the extent
desirable to qualify transactions hereunder as exempt under Rule 16b-3
promulgated under the Exchange Act, Awards under the Plan shall be made by the
entire Board (provided, however, that any action taken by the Board in
connection with the administration of the Plan shall not be deemed approved by
the Board unless such action is approved by a majority of the Independent
Directors) or a Committee meeting the requirements set forth above and such
other requirements as may be established from time to time by the Securities and
Exchange Commission for Awards intended to qualify for exemption under Rule
16b-3 promulgated under the Exchange Act.
     12.2 Action by the Committee. A majority of the Committee will constitute a
quorum. The acts of a majority of the members present at any meeting at which a
quorum is present, and acts approved in writing by a majority of the Committee
in lieu of a meeting, will be deemed the acts of the Committee. Each member of
the Committee is entitled to, in good faith, rely or act upon any report or
other information furnished to that member by any officer or other employee of
the Company or any Subsidiary, the Company’s independent certified public
accountants, or any executive compensation consultant or other professional
retained by the Company to assist in the administration of the Plan.
     12.3 Authority of Committee. Subject to any specific designation in the
Plan, the Committee has the exclusive power, authority and discretion to:
          (a) Designate Participants to receive Awards;
          (b) Determine the type or types of Awards to be granted to each
Participant;
          (c) Determine the number of Awards to be granted and the number of
shares of Stock to which an Award will relate;
          (d) Determine the terms and conditions of any Award granted pursuant
to the Plan, including, but not limited to, the exercise price, grant price, or
purchase price, any reload provision, any restrictions or limitations on the
Award, any schedule for lapse of forfeiture restrictions or restrictions on the
exercisability of an Award, and accelerations or waivers thereof, any provisions
related to non-competition and recapture of gain on an Award, based in each case
on such considerations as the Committee in its sole discretion determines;
          (e) Determine whether, to what extent, and pursuant to what
circumstances an Award may be settled in, or the exercise price of an Award may
be paid in, cash, Stock, other Awards, or other property, or an Award may be
canceled, forfeited, or surrendered;
          (f) Prescribe the form of each Award Agreement, which need not be
identical for each Participant;
          (g) Decide all other matters that must be determined in connection
with an Award;

16



--------------------------------------------------------------------------------



 



          (h) Establish, adopt, or revise any rules and regulations as it may
deem necessary or advisable to administer the Plan;
          (i) Interpret the terms of, and any matter arising pursuant to, the
Plan or any Award Agreement; and
          (j) Make all other decisions and determinations that may be required
pursuant to the Plan or as the Committee deems necessary or advisable to
administer the Plan.
     12.4 Decisions Binding. The Committee’s interpretation of the Plan, any
Awards granted pursuant to the Plan, any Award Agreement and all decisions and
determinations by the Committee with respect to the Plan are final, binding, and
conclusive on all parties.
ARTICLE 13
EFFECTIVE AND EXPIRATION DATE
     13.1 Effective Date. The Plan is effective as of the date this Plan is
approved by the Board (the “Effective Date”). Notwithstanding the foregoing, no
Awards may be granted under the Plan until 15 days after the Company files a
“Notification Form: Listing of Additional Shares” with the Nasdaq Stock Market,
Inc. relating to the Stock which may be issued upon exercise of Awards granted
under the Plan.
     13.2 Expiration Date. The Plan will expire on, and no Award may be granted
pursuant to the Plan after, the tenth anniversary of the Effective Date (the
“Expiration Date”). Any Awards that are outstanding on the Expiration Date will
remain in force according to the terms of the Plan and the applicable Award
Agreement.
     13.3 Stockholder Approval Not Required. It is expressly intended that
approval of the Company’s stockholders not be required as a condition of the
effectiveness of the Plan, and the Plan’s provisions shall be interpreted in a
manner consistent with such intent for all purposes. Specifically, Rule 4350(i)
promulgated by the NASD generally requires stockholder approval for stock option
plans or other equity compensation arrangements adopted by companies whose
securities are listed on the Nasdaq National Market pursuant to which stock
awards or stock may be acquired by officers, directors, employees, or
consultants of such companies. NASD Rule 4350(i)(1)(A)(iv) provides an exception
to this requirement for issuances of securities to a person not previously an
Employee or director of the issuer, or following a bona fide period of
non-employment, as an inducement material to the individual’s entering into
employment with the issuer, provided such issuances are approved by either the
issuer’s compensation committee comprised of a majority of independent directors
or a majority of the issuer’s independent directors. Notwithstanding anything to
the contrary herein, Awards under this Plan may only be made to Employees who
have not previously been an Employee or member of the Board of the Company or an
Employee or director of a Subsidiary, or following a bona fide period of
non-employment by the Company or a Subsidiary, as an inducement material to the
Employee’s entering into employment with the Company or a Subsidiary. Awards
under the Plan will be approved by (i) the Committee, provided it is comprised
solely of two or more Independent Directors or (ii) a majority of the Company’s
Independent Directors. Accordingly, pursuant to NASD Rule 4350(i)(1)(A)(iv), the
issuance of Awards and the shares of Stock issuable upon

17



--------------------------------------------------------------------------------



 



exercise or vesting of such Awards pursuant to this Plan are not subject to the
approval of the Company’s stockholders.
ARTICLE 14
AMENDMENT, MODIFICATION, AND TERMINATION
     14.1 Amendment, Modification, And Termination. The Board or the Committee
may terminate, amend or modify the Plan; provided, however, that to the extent
necessary to comply with any applicable law, regulation, or stock exchange rule,
the Company will obtain stockholder approval of any Plan amendment in such a
manner and to such a degree as required. Notwithstanding any provision in this
Plan to the contrary, absent approval of the stockholders of the Company, no
Option may be amended to reduce the per share exercise price of the shares
subject to such Option below the per share exercise price as of the date the
Option is granted and, except as permitted by Article 11, no Option may be
granted in exchange for, or in connection with, the cancellation or surrender of
an Option having a higher per share exercise price.
     14.2 Awards Previously Granted. No termination, amendment, or modification
of the Plan will adversely affect in any material way any Award previously
granted pursuant to the Plan without the prior written consent of the
Participant.
ARTICLE 15
GENERAL PROVISIONS
     15.1 No Rights to Awards. No Participant, employee, or other person will
have any claim to be granted any Award pursuant to the Plan, and neither the
Company nor the Committee is obligated to treat Participants, employees, and
other persons uniformly.
     15.2 No Stockholders Rights. Except as otherwise provided herein, a
Participant will have none of the rights of a stockholder with respect to shares
of Stock covered by any Award until the Participant becomes the record owner of
such shares of Stock.
     15.3 Withholding. The Company or any Subsidiary will have the authority and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, local and foreign taxes
(including the Participant’s payroll, social security or other tax obligations)
required by law to be withheld with respect to any taxable event concerning a
Participant arising as a result of this Plan. The Committee may in its
discretion and in satisfaction of the foregoing requirement allow a Participant
to elect to have the Company withhold shares of Stock otherwise issuable under
an Award (or allow the return of shares of Stock) having a Fair Market Value
equal to the sums required to be withheld. Notwithstanding any other provision
of the Plan, the number of shares of Stock which may be withheld with respect to
the issuance, vesting, exercise or payment of any Award (or which may be
repurchased from the Participant of such Award within six months (or such other
period as may be determined by the Committee) after such shares of Stock were
acquired by the Participant from the Company) in order to satisfy the
Participant’s federal, state, local and foreign tax liabilities with respect to
the issuance, vesting, exercise or payment of the Award will be limited to the
number of shares which have a Fair Market Value on the date of withholding or
repurchase equal to the aggregate amount of such liabilities based on the
minimum statutory

18



--------------------------------------------------------------------------------



 



withholding rates for federal, state, local and foreign tax purposes that are
applicable to such taxable income.
     15.4 No Right to Employment or Services. Nothing in the Plan or any Award
Agreement will interfere with or limit in any way the right of the Company or
any Subsidiary to terminate any Participant’s employment or services at any
time, nor confer upon any Participant any right to continue in the employ or
service of the Company or any Subsidiary.
     15.5 Unfunded Status of Awards. The Plan is intended to be an “unfunded”
plan for incentive compensation. With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or any Award
Agreement will give the Participant any rights that are greater than those of a
general creditor of the Company or any Subsidiary.
     15.6 Indemnification. To the extent allowable pursuant to applicable law,
each member of the Committee or of the Board will be indemnified and held
harmless by the Company from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by such member in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action or failure
to act pursuant to the Plan and against and from any and all amounts paid by him
or her in satisfaction of judgment in such action, suit, or proceeding against
him or her; provided he or she gives the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf. The foregoing right of indemnification will
not be exclusive of any other rights of indemnification to which such persons
may be entitled pursuant to the Company’s Certificate of Incorporation or
Bylaws, as a matter of law, or otherwise, or any power that the Company may have
to indemnify them or hold them harmless.
     15.7 Relationship to other Benefits. No payment pursuant to the Plan will
be taken into account in determining any benefits pursuant to any pension,
retirement, savings, profit sharing, group insurance, welfare or other benefit
plan of the Company or any Subsidiary except to the extent otherwise expressly
provided in writing in such other plan or an agreement thereunder.
     15.8 Expenses. The expenses of administering the Plan will be borne by the
Company and its Subsidiaries.
     15.9 Titles and Headings. The titles and headings of the Sections in the
Plan are for convenience of reference only and, in the event of any conflict,
the text of the Plan, rather than such titles or headings, will control.
     15.10 Fractional Shares. No fractional shares of Stock will be issued and
the Committee will determine, in its discretion, whether cash will be given in
lieu of fractional shares or whether such fractional shares will be eliminated
by rounding up or down as appropriate.
     15.11 Limitations Applicable to Section 16 Persons. Notwithstanding any
other provision of the Plan, the Plan, and any Award granted or awarded to any
Participant who is then subject to Section 16 of the Exchange Act, will be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such

19



--------------------------------------------------------------------------------



 



exemptive rule. To the extent permitted by applicable law, the Plan and Awards
granted or awarded under this Plan will be deemed amended to the extent
necessary to conform to such applicable exemptive rule.
     15.12 Government and Other Regulations. The obligation of the Company to
make payment of awards in Stock or otherwise will be subject to all applicable
laws, rules, and regulations, and to such approvals by government agencies as
may be required. The Company will be under no obligation to register pursuant to
the Securities Act any of the shares of Stock paid pursuant to the Plan. If the
shares paid pursuant to the Plan may in certain circumstances be exempt from
registration pursuant to the Securities Act, the Company may restrict the
transfer of such shares in such manner as it deems advisable to ensure the
availability of any such exemption.
     15.13 Governing Law. The Plan and all Award Agreements will be construed in
accordance with and governed by the laws of the State of Delaware excluding that
body of law pertaining to conflicts of law.
* * * * *
     I certify that the foregoing Plan was duly adopted by the board of
directors of WebSideStory, Inc. on May 17, 2006.

         
 
       
 
  /s/ DRU GREENHALGH    
 
       
 
  Dru Greenhalgh, Corporate Secretary    

20



--------------------------------------------------------------------------------



 



WEBSIDESTORY, INC.
FORM OF STOCK OPTION GRANT NOTICE AND STOCK OPTION AGREEMENT
UNDER THE 2006 EMPLOYMENT COMMENCEMENT EQUITY INCENTIVE AWARD PLAN
     WebSideStory, Inc. (the “Company”), pursuant to its 2006 Employment
Commencement Equity Incentive Award Plan (the “Plan”), hereby grants to the
Optionee listed below (“Optionee”), an option to purchase the number of shares
of the Company’s Stock set forth below. This Option is subject to all of the
terms and conditions as set forth herein and in the Plan and the attached Stock
Option Agreement, each of which are incorporated herein by reference. Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in this Stock Option Grant Notice and the attached Stock Option
Agreement.

     
Optionee:
   
 
   
 
   
Grant Date:
   
 
   
 
   
Vesting Commencement Date:
   
 
   
 
   
Exercise Price per Share:
  $                     per share
 
   
Total Number of Shares Granted:
   
 
   
 
   
Total Exercise Price:
  $                    
 
   
Expiration Date:
   
 
   

Type of Option:                 þ Non-Qualified Stock Option
Vesting Schedule:            [To be specified in individual agreements]
     By his or her signature and the Company’s signature below, Optionee agrees
to be bound by the terms and conditions of the Plan and the attached Stock
Option Agreement. Optionee has reviewed the attached Stock Option Agreement and
the Plan in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this option and fully understands all provisions of
this Stock Option Grant Notice, the attached Stock Option Agreement and the
Plan. Optionee hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the administrator of the Plan upon any questions
arising under the Plan or this option. Optionee further agrees to notify the
Company upon any change in the residence address indicated below.

                          WEBSIDESTORY, INC.:       OPTIONEE:
 
                       
By:
          By:            
 
                       
Print Name:
          Print Name:            
 
                       
Title:
                       
 
                       
Address:
  10182 Telesis Court, 6th Floor       Address:            
 
                       
 
  San Diego, CA 92121                    
 
                       

GRANT NOTICE PAGE 1

 



--------------------------------------------------------------------------------



 



WEBSIDESTORY, INC.
2006 EMPLOYMENT COMMENCEMENT EQUITY INCENTIVE AWARD PLAN
STOCK OPTION AGREEMENT
     Pursuant to the Stock Option Grant Notice (“Grant Notice”) to which this
Stock Option Agreement (this “Agreement”) is attached, WebSideStory, Inc. (the
“Company”) has granted to the Optionee an option under the Company’s 2006
Employment Commencement Equity Incentive Award Plan (the “Plan”) to purchase the
number of shares of Stock indicated in the Grant Notice at the exercise price
indicated in the Grant Notice. Capitalized terms not specifically defined herein
shall have the meanings specified in the Plan. The Option is subject to the
terms and conditions of the Plan which are incorporated herein by reference.
ARTICLE I
GRANT OF OPTION
     1.1 Grant of Option. In consideration of the Optionee’s agreement to enter
into employment with the Company or a Subsidiary and for other good and valuable
consideration, effective as of the Grant Date set forth in the Grant Notice (the
“Grant Date”), the Company irrevocably grants to the Optionee the Option to
purchase any part or all of an aggregate of the number of shares of Stock set
forth in the Grant Notice, upon the terms and conditions set forth in this
Agreement. The Optionee acknowledges that the grant of the Option is an
essential inducement to the Optionee’s entering into employment with the Company
or a Subsidiary. The Option shall be a Non-Qualified Stock Option.
     1.2 Exercise Price. The exercise price per share of the shares of Stock
subject to the Option shall be as set forth in the Grant Notice, without
commission or other charge.
     1.3 Consideration to the Company. In consideration of the granting of the
Option by the Company, the Optionee agrees to render faithful and efficient
services to the Company or any Subsidiary, with such duties and responsibilities
as the Company shall from time to time prescribe. Nothing in the Plan or this
Agreement shall confer upon the Optionee any right to (a) continue in the employ
of the Company or any Subsidiary or shall interfere with or restrict in any way
the rights of the Company and its Subsidiaries, which are hereby expressly
reserved, to discharge the Optionee, if the Optionee is an Employee, or
(b) continue to provide services to the Company or any Subsidiary or shall
interfere with or restrict in any way the rights of the Company or its
Subsidiaries, which are hereby expressly reserved, to terminate the services of
Optionee, if the Optionee is a Consultant, at any time for any reason
whatsoever, with or without cause, except to the extent expressly provided
otherwise in a written agreement between the Company and the Optionee.
ARTICLE II
PERIOD OF EXERCISABILITY
     2.1 Commencement of Exercisability.
          (a) Subject to Sections 2.3 and 4.8, the Option shall become
exercisable in such amounts and at such times as are set forth in the Grant
Notice.
          (b) No portion of the Option which has not become exercisable at
Termination of Service (as defined below) shall thereafter become exercisable,
except as may be otherwise provided by the Committee or as set forth in a
written agreement between the Company and the Optionee.
     2.2 Duration of Exercisability. The installments provided for in the
vesting schedule set forth in the Grant Notice are cumulative. Each such
installment which becomes exercisable pursuant to Section 3.1 shall remain
exercisable until it becomes unexercisable under Section 2.3.
STOCK OPTION AGREEMENT PAGE 1

 



--------------------------------------------------------------------------------



 



     2.3 Expiration of Option. The Option may not be exercised to any extent by
anyone after the first to occur of the following events:
          (a) The expiration of seven years from the Grant Date; or
          (b) The expiration of ninety days following the date of the Optionee’s
Termination of Service, unless such Termination of Service occurs by reason of
the Optionee’s death or Disability; or
          (c) The expiration of one year following the date of the Optionee’s
Termination of Service by reason of the Optionee’s death or Disability.
          (d) For purposes of this Agreement, “Termination of Service” means the
time when the service relationship (whether as an Employee, member of the Board
or a Consultant) between the Optionee and the Company or any Subsidiary is
terminated for any reason, with or without cause, including, but not by way of
limitation, a termination by resignation, discharge, death or Disability; but
excluding a termination where there is a simultaneous reemployment or continuing
employment or consultancy of the Optionee by the Company or any Subsidiary or a
“parent corporation” of the Company (within the meaning of Section 424 of the
Code). The Committee, in its absolute discretion, shall determine the effect of
all matters and questions relating to Termination of Service for the purposes of
this Agreement, and all questions of whether particular leaves of absence for
Optionees who are Employees of the Company or any of its Subsidiaries constitute
Terminations of Service.
ARTICLE III
EXERCISE OF OPTION
     3.1 Person Eligible to Exercise. Except as provided in Sections 4.2(b) and
4.2(c), during the lifetime of the Optionee, only the Optionee may exercise the
Option or any portion thereof. After the death of the Optionee, any exercisable
portion of the Option may, prior to the time when the Option becomes
unexercisable under Section 2.3, be exercised by the Optionee’s beneficiary
designated in accordance with Section 10.4 of the Plan. If no beneficiary has
been designated or survives the Optionee, the Option may be exercised by the
person entitled to such exercise pursuant to the Optionee’s will or the laws of
descent and distribution.
     3.2 Partial Exercise. Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 2.3.
     3.3 Manner of Exercise. The Option, or any exercisable portion thereof, may
be exercised solely by delivery to the Secretary of the Company or the
Secretary’s office of all of the following prior to the time when the Option or
such portion thereof becomes unexercisable under Section 2.3:
          (a) An exercise notice in writing signed by the Optionee or the other
person then entitled to exercise the Option or portion thereof, stating that the
Option or portion thereof is thereby exercised, such notice complying with all
applicable rules established by the Committee. Such notice shall be
substantially in the form attached as Exhibit A (or such other form as is
prescribed by the Committee) (the “Exercise Notice”); and
    (b) (i) Full payment (in cash or by check) for the shares with respect to
which the Option or portion thereof is exercised, to the extent permitted under
applicable laws; or
          (ii) With the consent of the Committee, such payment may be made, in
whole or in part, through the delivery of shares of Stock which have been owned
by the Optionee for at least six months, duly endorsed for transfer to the
Company with a Fair Market Value on the date of delivery equal to the aggregate
exercise price of the Option or exercised portion thereof; or
          (iii) To the extent permitted under applicable laws, through the
delivery of a notice that the Optionee has placed a market sell order with a
broker with respect to shares of Stock then issuable upon exercise of the
Option, and that the broker has been directed to pay a sufficient portion of the
net
STOCK OPTION AGREEMENT PAGE 2

 



--------------------------------------------------------------------------------



 



proceeds of the sale to the Company in satisfaction of the Option exercise
price, provided, that payment of such proceeds is made to the Company upon
settlement of such sale; or
          (iv) With the consent of the Committee, any combination of the
consideration provided in the foregoing subparagraphs (i), (ii) and (iii); and
          (c) A bona fide written representation and agreement, in such form as
is prescribed by the Committee, signed by the Optionee or other person then
entitled to exercise such Option or portion thereof, stating that the shares of
Stock are being acquired for the Optionee’s own account, for investment and
without any present intention of distributing or reselling said shares or any of
them except as may be permitted under the Securities Act and then applicable
rules and regulations thereunder, and that the Optionee or other person then
entitled to exercise such Option or portion thereof will indemnify the Company
against and hold it free and harmless from any loss, damage, expense or
liability resulting to the Company if any sale or distribution of the shares by
such person is contrary to the representation and agreement referred to above.
The Committee may, in its absolute discretion, take whatever additional actions
it deems appropriate to ensure the observance and performance of such
representation and agreement and to effect compliance with the Securities Act
and any other federal or state securities laws or regulations. Without limiting
the generality of the foregoing, the Committee may require an opinion of counsel
acceptable to it to the effect that any subsequent transfer of shares acquired
on an Option exercise does not violate the Securities Act, and may issue
stop-transfer orders covering such shares. Share certificates evidencing Stock
issued on exercise of the Option shall bear an appropriate legend referring to
the provisions of this subsection (c) and the agreements herein. The written
representation and agreement referred to in the first sentence of this
subsection (c) shall, however, not be required if the shares to be issued
pursuant to such exercise have been registered under the Securities Act, and
such registration is then effective in respect of such shares; and
          (d) Full payment to the Company (or other employer corporation) of all
amounts which, under federal, state or local tax law, it is required to withhold
upon exercise of the Option. With the consent of the Committee, (i) shares of
Stock owned by the Optionee for at least six months duly endorsed for transfer
or (ii) shares of Stock issuable to the Optionee upon exercise of the Option,
having a Fair Market Value at the date of Option exercise equal to the statutory
minimum sums required to be withheld, may be used to make all or part of such
payment; and
          (e) In the event the Option or portion thereof shall be exercised
pursuant to Section 3.1 by any person or persons other than the Optionee,
appropriate proof of the right of such person or persons to exercise the Option.
     3.4 Conditions to Issuance of Stock Certificates. The shares of Stock
deliverable upon the exercise of the Option, or any portion thereof, may be
either previously authorized but unissued shares or issued shares which have
then been reacquired by the Company. Such shares shall be fully paid and
nonassessable. The Company shall not be required to issue or deliver any shares
of Stock purchased upon the exercise of the Option or portion thereof prior to
fulfillment of all of the following conditions:
          (a) The admission of such shares to listing on all stock exchanges on
which such Stock is then listed; and
          (b) The completion of any registration or other qualification of such
shares under any state or federal law or under rulings or regulations of the
Securities and Exchange Commission or of any other governmental regulatory body
which the Committee shall, in its absolute discretion, deem necessary or
advisable; and
          (c) The obtaining of any approval or other clearance from any state or
federal governmental agency which the Committee shall, in its absolute
discretion, determine to be necessary or advisable; and
          (d) The receipt by the Company of full payment for such shares,
including payment of all amounts which, under federal, state or local tax law,
the Company (or other employer corporation) is required to withhold upon
exercise of the Option; and
STOCK OPTION AGREEMENT PAGE 3

 



--------------------------------------------------------------------------------



 



          (e) The lapse of such reasonable period of time following the exercise
of the Option as the Committee may from time to time establish for reasons of
administrative convenience.
     3.5 Rights as Stockholder. The holder of the Option shall not be, nor have
any of the rights or privileges of, a stockholder of the Company in respect of
any shares purchasable upon the exercise of any part of the Option unless and
until such shares shall have been issued by the Company to such holder.
Notwithstanding any other provision of the Plan or this Agreement, unless
otherwise determined by the Committee or required by applicable law, rule or
regulation, the Company shall not deliver to the Optionee certificates
evidencing shares of Stock issued in connection with the exercise of this Option
and instead such shares of Stock will be recorded in the books of the Company
(or, as applicable, its transfer agent or stock plan administrator).
ARTICLE IV
OTHER PROVISIONS
     4.1 Administration. The Committee shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Committee in good faith shall be
final and binding upon the Optionee, the Company and all other interested
persons. No member of the Committee shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan,
this Agreement or the Option.
     4.2 Option Not Transferable.
          (a) Subject to Section 4.2(b), the Option may not be sold, pledged,
assigned or transferred in any manner other than by will or the laws of descent
and distribution unless and until the Option has been exercised, or the shares
underlying such Option have been issued, and all restrictions applicable to such
shares have lapsed. Neither the Option nor any interest or right therein shall
be liable for the debts, contracts or engagements of the Optionee or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.
          (b) Notwithstanding any other provision in this Agreement, with the
consent of the Committee, the Option may be transferred to, exercised by and
paid to certain persons or entities related to the Optionee, including but not
limited to members of the Optionee’s family, charitable institutes or trusts or
other entities whose beneficiaries or beneficial owners are members of the
Optionee’s family or to such other persons or entities as may be expressly
approved by the Committee (each a “Permitted Transferee”), pursuant to such
conditions and procedures as the Committee may require. Any permitted transfer
will be subject to the condition that the Committee receive evidence
satisfactory to it that the transfer is being made for estate and/or tax
planning purposes (or to a “blind trust” in connection with the Optionee’s
Termination of Service with the Company or a Subsidiary to assume a position
with a governmental, charitable, educational or similar non-profit institution)
and on a basis consistent with the Company’s lawful issue of securities.
          (c) Unless transferred to a Permitted Transferee in accordance with
Section 4.2(b), during the lifetime of the Optionee, only the Optionee may
exercise the Option or any portion thereof. Subject to such conditions and
procedures as the Committee may require, a Permitted Transferee may exercise the
Option or any portion thereof during the Optionee’s lifetime. After the death of
the Optionee, any exercisable portion of the Option may, prior to the time when
the Option becomes unexercisable under Section 2.3, be exercised by the
Optionee’s beneficiary designated in accordance with Section 10.4 of the Plan.
If no beneficiary has been designated or survives the Optionee, the Option may
be exercised by the person entitled to such exercise pursuant to the Optionee’s
will or the laws of descent and distribution.
STOCK OPTION AGREEMENT PAGE 4

 



--------------------------------------------------------------------------------



 



     4.3 Restrictive Legends and Stop-Transfer Orders.
          (a) The share certificate or certificates evidencing the shares of
Stock purchased hereunder shall be endorsed with any legends that may be
required by state or federal securities laws.
          (b) The Optionee agrees that, in order to ensure compliance with the
restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.
          (c) The Company shall not be required (i) to transfer on its books any
shares of Stock that have been sold or otherwise transferred in violation of any
of the provisions of this Agreement, or (ii) to treat as owner of such shares of
Stock or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such shares shall have been so transferred.
     4.4 Shares to Be Reserved. The Company shall at all times during the term
of the Option reserve and keep available such number of shares of Stock as will
be sufficient to satisfy the requirements of this Agreement.
     4.5 Notices. Any notice to be given under the terms of this Agreement to
the Company shall be addressed to the Company in care of the Secretary of the
Company, and any notice to be given to the Optionee shall be addressed to the
Optionee at the address given beneath the Optionee’s signature on the Grant
Notice. By a notice given pursuant to this Section 4.5, either party may
hereafter designate a different address for notices to be given to that party.
Any notice which is required to be given to the Optionee shall, if the Optionee
is then deceased, be given to the Optionee’s designated beneficiary if any, or
the person otherwise entitled to exercise his or her Option pursuant to
Section 3.1 by written notice under this Section 4.5. Any notice shall be deemed
duly given when sent via email or when sent by certified mail (return receipt
requested) and deposited in a post office or branch post office regularly
maintained by the United States Postal Service.
     4.6 Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
     4.7 Governing Law; Severability. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware excluding that
body of law pertaining to conflicts of law. Should any provision of this
Agreement be determined by a court of law to be illegal or unenforceable, the
other provisions shall nevertheless remain effective and shall remain
enforceable.
     4.8 Conformity to Securities Laws. The Optionee acknowledges that the Plan
is intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Option is granted and may be
exercised, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.
     4.9 Amendments. This Agreement may not be modified, amended or terminated
except by an instrument in writing, signed by the Optionee or such other person
as may be permitted to exercise the Option pursuant to Section 3.1 and by a duly
authorized representative of the Company.
     4.10 Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
the Optionee and his or her heirs, executors, administrators, successors and
assigns.
STOCK OPTION AGREEMENT PAGE 5

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO GRANT NOTICE AND STOCK OPTION AGREEMENT
FORM OF EXERCISE NOTICE
     Effective as of today,                     , ___, the undersigned
(“Optionee”) hereby elects to exercise the Optionee’s option to purchase
                     shares of the common stock (the “Shares”) of WebSideStory,
Inc. (the “Company”) under and pursuant to the WebSideStory, Inc. 2006
Employment Commencement Equity Incentive Award Plan (the “Plan”) and the Stock
Option Grant Notice and Stock Option Agreement dated                     ,
___(the “Option Agreement”). Capitalized terms not specifically defined herein
shall have the meanings specified in the Option Agreement.

     
Grant Date:
   
 
   
 
   
Number of Shares as to which Option is Exercised:
 
 
 
   
Exercise Price per Share:
  $                    
 
   
Total Exercise Price:
  $                    
 
   
Certificate to be issued in name of:
   
 
   
 
   
Cash Payment delivered herewith:
  $                     (Representing the full Exercise Price for the Shares, as
well as any applicable withholding tax)

Type of Option:                 þ Non-Qualified Stock Option
     1. Representations of Optionee. The Optionee acknowledges that the Optionee
has received, read and understood the Plan and the Option Agreement. The
Optionee agrees to abide by and be bound by their terms and conditions.
     2. Rights as Stockholder. Until the Shares are issued (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to vote or receive dividends or any other rights
as a stockholder shall exist with respect to Shares subject to the Option,
notwithstanding the exercise of the Option. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Article 11 of the Plan.
     3. Tax Consultation. The Optionee understands that the Optionee may suffer
adverse tax consequences as a result of the Optionee’s purchase or disposition
of the Shares. The Optionee represents that the Optionee has consulted with any
tax consultants the Optionee deems advisable in connection with the purchase or
disposition of the Shares and that the Optionee is not relying on the Company
for any tax advice.
     4. Binding Effect. The Optionee agrees that the Shares are being acquired
in accordance with and subject to the terms, provisions and conditions of the
Plan and the Option Agreement, to all of which the Optionee hereby expressly
assents. This Agreement, the Plan and the Option Agreement constitute the entire
agreement of the parties and supersede in their entirety all prior undertakings
and agreements of the Company and the Optionee with respect to the subject
matter hereof.

              Submitted by:   Accepted by:
 
                    WEBSIDESTORY, INC.           Optionee        
 
      By:    
 
           
Address:
      Print Name:    
 
           
 
      Title:    
 
           

EXERCISE NOTICE PAGE 1

 